   8:19-cv-00211-JFB-MDN Doc # 16 Filed: 04/20/20 Page 1 of 2 - Page ID # 59



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

FREDDIE WILLIS,

                          Plaintiff,                                       8:19CV211

        vs.
                                                                             ORDER
THE CITY OF OMAHA, NEBRASKA,

                          Defendant.


       On October 17, 2019, the Court entered an Order permitting the attorney for the plaintiff,
Freddie Willis, to withdraw from his representation of Mr. Willis. (Filing No. 13). That Order
warned Mr. Willis that until he obtains a new attorney, he “must comply with all case progression
deadlines [and] orders of this Court,” and that failure to do so may result in sanctions, including
dismissal of his case. Mr. Willis’s former attorney filed an Affidavit (Filing No. 14) averring that
a copy of the Court’s order was sent by Certified Mail and First Class mail to Mr. Willis’s last
known address in October 2019. None of the mail was returned as undeliverable.
       On September 23, 2019, this Court entered a case progression order scheduling a telephone
status conference to take place today, April 20, 2020, at 10:00 a.m. before the undersigned
magistrate judge. See Filing No. 11. Counsel for the City of Omaha, Nebraska, appeared for the
scheduled conference, but Mr. Willis did not participate in the telephone conference or otherwise
notify the Court that he would be unable to appear. Counsel for the defendant represented to the
Court that she has not been in contact with the pro se plaintiff and no discovery has been conducted
to date. Accordingly,


       IT IS ORDERED:
       1. The telephone status conference with the undersigned magistrate judge is rescheduled
              for May 4, 2020, at 10:00 a.m. The parties shall call in using the Case Conference
              Instructions (Filing No. 9) filed in this case. The clerk of court shall mail a copy of the
              Case Conference Instructions to the pro se plaintiff at his last known address with this
              Order.
8:19-cv-00211-JFB-MDN Doc # 16 Filed: 04/20/20 Page 2 of 2 - Page ID # 60



   2. The plaintiff, Freddie Willis, is notified that further failure to appear at scheduled
      telephone hearings or comply with court orders will result in appropriate
      sanctions, including a recommendation that his case be dismissed.



   Dated this 20th day of April, 2020.

                                               BY THE COURT:

                                               s./Michael D. Nelson
                                               United States Magistrate Judge
